IN THE COURT OF CRIMINAL APPEALS

                            OF- TEXAS IN AUSTIN, TEXAS



Clerk's Office:

        Dear   clerk.      Can    you please bring to the court's attention

the     enclosed    notice       for     leave to file a Writ of Mandamus with

Brief     in   support.      I    thank     you   for your cooperation on this

matter and hope that I have not been of any incpnvenience today.




                                                            This document contains some
                                                            pages that are of poor quality
                                                            at the time of imaging.




      RECEIVED IN                                       Respectfully Submitted,
  COURT OF GRIMINP:l APPEAlS
          APR 08 2015
      Ab84 Acosta, Clerk                                8
                                                        KENEDY, TEXAS 78119
                                                        Relator #689468




Date Filed:"{/~ /201.5




                                       (COVER LETTER)
                        IN THE COURT OF CRIMINAL APPEALS

                                    OF TEXAS IN AUSTIN, TEXAS


MARTIN LUTHER ALLEN                                   §
                Relator                               §
v.                                                    §
HON.   KEVIN POE,   l
                        1
                            ·:'.·


CFCU OPEN RECORDS COORDINATOR                         §
                        Respondent                    §

                                           RELATOR'S NOTICE
                 FOR LEAVE TO FILE A WRIT OF MANDAMUS



                        CERTIFICATE OF INTERESTED PERSONS -

       The   relator                certifies       that     the    following listed persons

have    an   interest                in    the     outcome     of this cause. these repre-

sentations    are           made          in     order that the Judge of this Court may
evaluate     possible                 disqualifications            or   recusal.

1. Martin Luther Allen, Relator
   May be served at the John B.Connally Unit, 899 FM 632 Kenedy,
   Texas 78119.

2. Hon. Kevin Poe, Respondent
   Is the CFCU Open Records Coordinator:                           P~role   Division, 8610
   Shoal Creek, Austin, Texas 78757.

3. Hon. Brad Livingston, real party interest is Executive, . ;_,,.
   Director of the Parole Divisions open records section; 8610
   Shoal Creekt Austin, Texas 78757.




                                                     I.
                                            TABLE OF CONTENTS

                                                                                                           Page{s)

Certificate of Interested Persons . . . . . . . . . . . . . . . . . . . . . . . . . . . . . I.

Tables of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . II.

Index of Au thor i t i e s . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       III .

Address to the Court(Relator's Brief) . . . . . . . . . . . . . . . . . . . . . . . . . 1.

Preliminary Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2.

Sole Point of Error . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3.

Law and Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-5.

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6.

Relief Requested ..              ~   ...                                                                             7.

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7.

Unsworn Declaration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8.




                                                         II.
                                       INDEX OF AUTHORITIES

                                               STATE CASES                                               Page(s)

Buntion v. Harmon,
827   s.w.     2d 945,       947(Tex.crim.App.l992) . . . . . . . . . . . . . . . . . . . . . . . 4.

State ex rel. Healey v. McMeans,
884   s.w.     2d 772,       774(Tex.crim.App.l994) . . . . . . . . . . . . . . . . . . . . . . . 4.

State ex rel. Holmes v. Third Court of Appeals,
885   s.w.     2d .389, 392, n. 6(Tex.Crim.App.l994) . . . . . . . . . . . . . . . . . 4.

Stearnes v. Clinton,
780   s.w.     2d 216, 225(Tex.Crim.App.l989) . . . . . . . . . . . . . . . . . . . . . . . 4.


                 STATE CONSTITUTION,                  STATE STATUTES AND CODES

T e x a s Go v e r n men t   Cod e S e c t i o n 5 5 2 . 0 2 8 ( a ) _( l ) . . . . . . . . . . . . . . . . : 1', 3_ .

Texas Government Code Section 552.028 (b) . . • . . . . . . . . . . . . . . . l,3,4.




                                                      III.
                                       No.   F~~02J1



                IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                        IN AUS:J'IN, TEXAS


                                       MARTIN LUTHER ALLEN
                                                                 Relator

                                                    v.
              HON. KEVIN POE, CFCU OPEN RECORDS COORDINATOR
                        'PAROLE DIVISION, AUSTIN TEXAS
                                                                 Respondent




                                         RELATOR'S BREIF




TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES     NOW, Martin Luther Allen, Relator herein,                        complaining

of   the    actions         of     the       Hon.        Kevin Poe, Respondent herein,

Coordinator      for        the        Parole       Divisions     Open     Records Section,

filing     notice      of        complaint          pertaining to Relator's unanswered

petitions      pursuant           to     Texas       Government     Code§ 552.028(a)(l)-

(b).(i.e,      Request           for     information          from Incarcerated Persons).




                                                    l .
                                              PRELIMINARY STATEMENT.

        This        mandamus              action arises from relator's many unanswered

petition(s)              to        the        Open        Records        Section/Parole        Division for

the     Texas           Department              of        Criminal        Justice        System. Relator's

reason       for         writting              and        submitting           this complaint is to have

the     Open        Records              Section           [furnish]          relator with the.   opp~r­

tunity       to         receive           a     copy        of        the parole certificate that he

received           at     the        Walls.          unit        on 9/18/1989, which clearly stip-

ulated       the         conditions                 surrounding           his     release     and mandatory

supervision.              The        color           of     relator's           parole     certificate is

very     significant, because the color of the certificate expresses

facially           that        the        condtions              of     realator's        realease were to

[expire]           lawfully              on     the        same        date     that the certificate was

issued,        which           was        also        the same day that relator was released

from     prison.              In     good           faith relator reported the following day

(9/19/1989)              to        the        parole        office        on     second ave in    so~thern


Dallas        to        discuss           the        terms        specified        on the front and back

of     his     parole              certificate.              Sandra           Hi~l(Relator's    Parole Off-

icer)        reveiewed the certificate with her supervisor and informed

relator        that           as     of        that        momment according to the language of

certificate              he        was        not     on     parole           and had legally discharged

his     sentence.              Months           later        however, a blue warrant was issued

by     the Parole Division in Dallas for relator's arrest,                                        in which,

relator        now        complains                 was     the        product of an illegal/unlawful

arrest,        which           the        document           in        question     [facially] shows.




                                                             2.
                                SOLE       POINT       OF   ERROR


     Resp9ndant         has     a     ministerial duty to adhere to the          rul~(s)


in   section       552.028          (b)    of    the    Texas Government Code.

         Respondent      has        abused it's discretion by failing to adhere

to   a     duty    which       is     fixed      and required by law, by disclosing

to   either       the    relator          or    his    [active] agent as described in

subsection        552.028       (a)(l)          information    pertaining   to   that

individual.




                                                  3.
                                                   LAW AND ARGUMENT

        A     mandamus              is        an     extraordinary              remedy that is to be in-

voked        sparingly.· First,                          there     must        be    no adequate remedy at

law     to        redress           the        alleged           harm,     and second they must show

a     clear        right           to        the     relief sought.             [see] Buntion v. Harmon,

827       s.w.          2d     945,           947(Tex.Crim.App.l992).

        In        the event that a remedy at law exist, it will not defeat

an     applicant's                 entitlement              to     the     Writ when the remedy is so

"uncertain,              tedious,              burdensome,           slow·,          inconvenient, inappro-

priate        or        ineffective"                 as     to be deemed "inadequate". Stearnes

v.     Clinton,              780        s.w.        2d 216, 225(Tex.crim.App.l989). Although

the     second           prong           has        been     formulated             as requiring that the

[act]        sought           to        be     compelled is "ministerial", the two state-

ment s.      are        the        "functional              equivalent"             of     each other.    [see]

State        ex     rel.           Holmes           v.     Third     Court of Appeals,            885    s.w.   2d

389,        392,        n.6(Tex.Crim.App~l994)                       Under           either    formulation,

mandamus           is        available              to "correct judicial action that ignores

clear,        binding              precedent"              because        administrative          entities do

not     enjoy           the        freedom           to ignore the law. State ex rel. Healey

v.     McMeans,          884       s.w.       2d 772,       774(Tex.Crim.App.l994).

                                                          ARGUME.INIT

        The        respondent                 has        been notified numerous times as to the

importance              of     this           particular           document           in   question, and the

manner        in        which           relator           plans     to establish that his arrest/

detainment              in     1989           as a result of the blue warrant issued from

the     Parole           Division              was        unlawful        as        stipulated on the face



                                                              4.
of     the        parole           certificate              that was issued to relator on 9/18/

1989     at           the    Valls unit on the day he was released from prison.

On     7/15/2014,                 respondent               intentionally [mis]represented(in his

letter        to           relator)          that relator'.s active agent, attorney Dexter

fuller        was           mailed two(2) copies of the requested parole certif-

icate        on        2     different              instances £rom respondent's office.[see]

(Appendix                  marked            B) .

        Under              the     lawful penalty of perjury, relator [swears] that

the     paperwork/documents                           mailed       from   respondent's     office   to

attorney              Dexter        Fuller            on     5/19/2014       and   6/12/2014 did not

include           or        .have inside the specifically requested [blue] parole

certificate                 that        is      the focal point of this instant complaint.

Respondent                 has     failed            to    do(ministerially)        as   he's required

by     law        inregards              to the Government Codes Information Act under

Section               552.028            (b) .

        As        a        matter        of practically,             the denial of Mandamus relief

to     relator              effectively               denies       relator     an oppurtunity for any

relief        whatsoever.                    Relator,         is    entitled to an adequate remedy

as     well           as     [equal]            oppurtunity          to acquire said document from
                                                                                               )
the     Open           Records           Section           where respondent is employed, either

directly              from        the        parole         division      or through an active agent

on     his        behalf           such         as attorney Dexter Fuller. Mandamus is the

only     adequate                 remedy            available       for    the instant situation and

this     Court              has     the         discretion to provide such a remedy immed-

iately.




                                                              5.
     Wherefore,    Premises   Considered,   Relator Prays that a Writ

of   Mandamus     issue   immediately!




                                              Respectfully Submitted,



                                                         CONNALLY UNIT
                                              KENEDY, TEXAS 78119
                                              Relatror




                                  6.
                                          RELIEF REQUESTED


        Relator's           requested        relief        is     that   this Honorable Court

[compell]       the     Respondent,           Mr.     Kevin        Poe   to furnish a copy of

[blue]     parole           certificate that was/is asscoiated with relator's

release     form        prison        on     9/18/1989 from the Walls unit. Relator

respectfully           asks        this    particular           document be made assessable

either     for        him     to     obtain        directly or through an active agent

on   his    behalf           somehow,       due      to     his current incarceration.



CC/ Martin Luther Allen
CC/ CFCU Open Records Section Coordinator Kevin Poe
CC/ Brad Livingston Director of Parole Division

                                    CERTIFICATE OF SERVICE

        This,     I     "Martin           Luther     Allen",        do certify that a true,

correct,        and     non-misleading              copy        of the foregoing was sent to

the ,    following            individuals.


Honorable Kevin Poe
CFCU Open Records Coordinator
8610 Shoal Creek
Austin, Texas 78757

Honorable Brad Livingston
Executive Director: Parole Divisions
8610 Shoal Creek
Austin, Texas 78757




                                                                 Executed on   Af~""~\ 61:\-.. , 201~.



                                                    7.
                                 UNSWORN DECLARATION

     I,    Martin     Luther       Allen(TDCJ-ID#     689468),    swear under

penalty    of     perjury    that     the facts and allegations in the app-

lication    for     Writ    of     Mandamus   are   true and correct.




                                          Signed on    this~     Day of   ~01~.




                                         8.
                            INDEX OF APPENDIX



Appendix A: A   Copy   Of     Relator's     Written     Corespondence To The

            Respondent        Seeking     Redress     For     This    Matter.



Appendix B: A   Copy   Of     Respondent's Letter To The Relator [Mis]

            stating     The     Truth     About     Actually     Mailing A Copy

            Of .The     R~quested       Parole      Certificate To Relator's

            Active     Agent     Attorney     Dexter        Fuller.
APPENDIX A.
                                                                                                                                                 Q..r.;,f'\(\(""\~.      u. . . \\:. .
                                                                                                                                                  ~'1~ f. M. b3L

                                                                                                                                                     Ke.r\e.d~ ' "                            7b II~
                                                                                                                                                                                              1




\'f) I" • \.:..\!..
         1
                     Q ··l\.
                    CS . ·· \C.
                                          {)
                                         -~.;:.p,e_r-c._\
                                                           . \ (\\....Cu.o\'""'Qd.                  0\'     \. ~o~ T~~ormo.\.\·ov"\ ~~o\"V"l
If"\c:..c-rc_e_c-c...\~ '\>(:!..«san~ . \_0'h,- M~ . \Y\o..-\..\("\ ~L-.\~e.r-                                         \\\\e,-,        # 4~94t:,~/6.33'-l~q80 . \},e. \-)c:.L \.,,all er-·.
                           ')L_),~ ~~r- , O.f\C~ Y...");:_~.,r- d~\)o.r-\_.\'v>f:'.t"'l\._ o.r~ \                                                                                                                         f
                                                                                                                        ~



     6.9-o..'(\:~;e.J., o."d T \:.~~~\ \:1.-,c..\. \'1'\~ \ecp-":....-~\
 ~c~ 5;:-._~r1 l~'6r(Yic.\\ c-\. Oon'\1 ~~'~;;:_r;'~
                   I       . \_\..,c-.n\(.. -~·::::.t.A- ~r-              ..x..C:>I...I..I        L\ ('Y)e_ C:::lt."('"\A      \i.., (\('~ 6.o"'~ id..e'\""cl.; e>~ \11
     'nr\~.~   XY)("A_\le_\ •




                                                                                                          "~~Oec..\.~v...\\'...L
                                                                                                        '\V\c-,-\_, ~ \... (\\\e..n ~ L~9~ b~
                                                                                                             ~9q        F.fY\. t:,3'L
                                                                                                           \(~"' e..d)L Xx             7'6 \\ C\
                                                         .... .
                                                              ;    -'··· ·::   ~.   .




.t C... :,n. ~~~\e-,
            Q_, \\\\~!'\
            (Jr-. ~i\e-
APPENDIX B.
                        TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                                                                                           Brad Livingston
                                                                                                            Executive Director



July 15, 2014

Martin Allen
SID#03348980 TDCJ#689468
899 BM 632(Connally)
Kenedy, TX 78119


Re: Open Records Request#: 36048
Offender Name Allen, Martin                  TDCJ /SID #689468 I 03348980
To Whom It May Concern

The parole ce_rtificate that Attorney Dexter Fuller requested for Open Records Request
#34862, was mailed to him on 5/19/2014. Another request #35389 for a parole certificate
from Attorney Dexter Fuller was mailed to him on 6/12/2014.
Sincere.Jj7       .                                   . /

·~/ttl.f~
Connie Malone
Program Supervisor I
Open Records
8712 Shoal Creek Blvd.
Austin, TX 78757
(512) 465-5954
Fax(512)406-5930

KP

              CLOSED ON             7/15/2014




                      The mission of the Parole Division is to promote public safety and positive ojj(!l1der change
                                  .      through effective supervision, programs, and services.            '
                                             Stuart Jenkins, Parole Division, Director
                                              8610 Shoal Creek, Austin, Texas 78757
                                             Phone (512) 406-5401, Fax (512) 406-5858
                                                       www. tdcj.state. tx. us